Although the plaintiff's testimony as to his earnings was uncontradicted, it does not follow that the validity of the verdict is to be tested by a calculation based on the acceptance of all he said as true. From his incomplete account of the business conducted by him, many questions might well have arisen as to what were his net profits, what expenses were fixed charges, and what were the seasonal aspects of his gross receipts.
   The plaintiff demanded and received a trial by jury. Where there are many minds there will be many opinions. This verdict comes well within the limits of the traditional duty of the jury to settle questions of fact, and the motion to set it aside is denied.